Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 07/07/22 regarding application 16/995,646, in which no claims were amended, added, or cancelled. Claims 1-20 are pending and have been reconsidered.

Terminal Disclaimer
The terminal disclaimer filed on 07/07/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,748,543 and 10,304,463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
The proper terminal disclaimer filed on 07/07/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,748,543 and 10,304,463 overcomes the nonstatutory obviousness type double patenting rejections, and so they are withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 10, and 16 are Quast et al. (2015/0172463) and Auer et al. (2014/0223311). Quast discloses a method, comprising: at an electronic device with one or more microphones (at least one microphone is inherent in a smart "phone", [0084]), a speaker (one or more speakers, [0082]), one or more processors (processor, [0114]), and memory (memory, [0124]) storing one or more programs for execution by the one or more processors (processor-executable instructions, [0114]): receiving a first freeform voice input (user may speak naturally, [0117]); comparing the first voice input to the one or more voice models (determining that it is interacting with a particular user by identifying the user based on the user's voice signature, [0075]); based on the comparing, determining that the first voice input corresponds to a first user of the plurality of users (for example, a first member of a family, [0075]); and presenting a response in accordance with the determination (accessing a user's profile and customizing behavior in providing a response, [0048], for instance, presenting information in the same voice, [0050]).

Auer discloses an electronic device located at a structure having a plurality of occupants and being configured to present information to the plurality of occupants at the structure (entertainment console in, e.g. the kitchen of a house, [0058, Fig 1); wherein the first freeform voice input is associated with a request for personal information ("I need to take the dog to the vet tomorrow", [0058]); in response to the request, accessing a set of one or more voice models, each trained to a respective one of the plurality of occupants, wherein the one or more voice models account for environmental characteristics surrounding the electronic device (voice analysis techniques determine the speaker by comparing to previous input, implicitly taking into account the acoustics of the kitchen, [0058]); and presenting at the electronic device a response that includes the requested personal information with respect to the first occupant (the event is added to the threshold view and displayed, and the dad is automatically identified as associated with the event, [0058]).

However, Quast and Auer alone or in combination do not disclose the limitations of independent claims 1, 10, and 16.


A combination or modification of Quast, Auer and the other prior art of record would not have resulted in the limitations of claims 1, 10, and 16, and therefore claims 1, 10, and 16 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Dependent claims 2-9, 11-15, and 17-20 are allowable because they further limit allowable parent claims 1, 10, and 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                      08/11/22